Order entered January 3, 2020




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-19-00297-CR

                     SAUL RANULFO HERRERA RIOS, Appellant

                                             V.

                           THE STATE OF TEXAS, Appellee

                    On Appeal from the 203rd Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. F17-24112-P

                                         ORDER
      Before the Court is appellant’s January 2, 2020 motion for extension of time to file his

brief. We GRANT the motion and ORDER appellant’s brief due on or before January 31, 2020.


                                                   /s/   ROBERT D. BURNS, III
                                                         CHIEF JUSTICE